DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 5/25/21 is acknowledged.  The traversal is on the ground(s) that examination of all claims does not create an undue search burden on the Examiner.  This is not found persuasive because Groups I and II are directed to different methods.  The method of Group II does not require treatment of cancer, while the method of group I does not require assessing SQR activity, mitochondrial complex II inhibitor or Bcl-2 inhibitor.  Due to divergent subject matter claimed in groups I and II, different searches need to be performed in order to determine patentability of each group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/21.
Claim 20 is a linking claim.  The claim is withdrawn from further consideration until allowable subject matter has been identified.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "”wherein the hematological malignancy" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite the term “hematological malignancy”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deeks (Drugs, 2016, 76, 979-987) in view of Kruspig et al (Biochemica et Biophisica Acta, 2016, 2065-2071; submitted with IDS) and Bajpai et al (Blood, 2017, 130: supplement 1: 4409; submitted with IDS).
Scope of prior art
	Deeks teaches Venetoclax (Bcl-2 inhibitor) in treatment of cancer.  Specific cancers recited include chronic lymphocytic leukemia (CLL) (Abstract).
Ascertaining the difference
	Deeks fails to teach Venetoclax in combination with mitochondrial complex II inhibitor for treatment of cancer (abstract).
Secondary references
	Kruspig et al teach that non-toxic doses of thenoyltrifluoroacetone (TTFA), which specifically inhibits succinate dehydrogenase (mitochondrial complex II) potentiates efficacy of anticancer therapy.  Kruspig demonstrate this activity in conjunction with cisplatin as the anti-cancer agent, while instant claims are directed to Bcl-2 inhibitors.
	Bajpai et al teach that inhibition of mitochondrial complex II with TTFA sensitized resistant multiple myeloma cells to Bcl-2 inhibitor Venetoclax (3rd paragraph).
Obviousness

	
Regarding claim 9:
The limitation of claim 9 require an additional chemotherapeutic agent to be administered together with Bcl-2 and mitochondrial complex II inhibitors.  A person of ordinary skill in the art would have found it obvious to add cisplatin to the combination described above.  Kruspig teaches a combination of Venetoclax and cisplatin and cisplatin is a well-known chemotherapeutic agent.  One would expect that the combination of Bcl-2 inhibitor, Venetoclax 
2144.06 Art Recognized Equivalence for the Same Purpose [R-08.2012]
I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al (Blood, 2017, 130: supplement 1: 4409; submitted with IDS).
Bajpai et al teach that inhibition of mitochondrial complex II with TTFA sensitized resistant multiple myeloma cells to Bcl-2 inhibitor Venetoclax (3rd paragraph).  While Bajpai do not exemplify treating a multiple myeloma in a subject with the disclosed combination, they do provide in vitro data that supports their claim.  One skilled in the art would have found it obvious to try treating multiple myeloma in a subject in need thereof by administering to said subject a combination comprising Venetoclax and TTFA with the expectation that co administration with TTFA would sensitize the MM cells to treatment with Venetoclax and result in improved efficacy of treatment.  
Conclusion
Claims 1-20 are pending
Claims 1-10 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628